***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                      IN RE KATHERINE H.*
                            (AC 41248)
                         IN RE JAMES H.
                            (AC 41249)
                 DiPentima, C. J., and Lavine and Bear, Js.

                                  Syllabus

The respondent mother appealed to this court from the judgments of the
   trial court, which adjudicated her minor children neglected and commit-
   ted them to the custody of the petitioner, the Commissioner of Children
   and Families. The trial court found, inter alia, that the respondent had
   experienced episodic psychotic delusional thinking and that the children
   had been permitted to live under conditions, circumstances or associa-
   tions injurious to their well-being, and that they were denied proper
   care and attention, physically, educationally, emotionally or morally.
   On appeal, the respondent challenged the manner in which the Depart-
   ment of Children and Families performed its responsibilities and the
   trial court’s factual findings. Held that the respondent had not demon-
   strated that any of the trial court’s findings were clearly erroneous or
   that the court had abused its discretion in committing the children to
   the petitioner’s custody in the interest of the children’s sustained growth,
   development, well-being, and in the continuity and stability of their
   environment, and, accordingly, the trial court’s judgments were affirmed.
             Argued June 1—officially released July 6, 2018**

                             Procedural History

   Petitions by the Commissioner of Children and Fami-
lies to adjudicate the respondents’ minor children
neglected, brought to the Superior Court in the judicial
district of New London, Juvenile Matters at Waterford,
where the court, Driscoll, J., issued ex parte orders of
temporary custody and removed the minor children
from the respondents’ care; thereafter, the matters were
transferred to the judicial district of Windham, Child
Protection Session at Willimantic; subsequently, the
court, Hon. Francis J. Foley III, judge trial referee,
sustained the orders of temporary custody; thereafter,
the matters were transferred to the judicial district of
New London, Juvenile Matters at Waterford, and tried
to the court, Hon. Michael A. Mack, judge trial referee;
judgments adjudicating the minor children neglected
and committing the minor children to the custody of
the petitioner, from which the respondent mother
appealed to this court. Affirmed.
  Ann C., self-represented, for the appellant (respon-
dent mother).
  Christopher L. Aker, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, and Benjamin Zivyon, assistant attorney general,
for the appellee (petitioner).
   Ellin M. Grenger, for the minor children.
                          Opinion

   PER CURIAM. In these consolidated appeals, the self-
represented respondent mother, Ann C.,1 appeals from
the judgments of the trial court finding her minor chil-
dren, Katherine H. and James H., neglected and commit-
ting them to the custody of the petitioner, the
Commissioner of Children and Families.2 On appeal,
the respondent essentially takes issue with the manner
in which the Department of Children and Families
(department) performed its responsibilities and the
court’s factual findings.3 We affirm the judgments of
the trial court.
   The following facts and procedural history are rele-
vant to our resolution of the respondent’s appeals. The
department became involved with the respondent on
November 20, 2015, after it received a Careline4 call
from a clinician who reported that the respondent was
the caretaker of two young children and that she pre-
sented a risk of harm to them given her psychotic
thoughts, delusional thinking and consumption of large
quantities of wine. The respondent had been employed
by Electric Boat Division of General Dynamics Corpora-
tion (Electric Boat), but in May, 2016, the yard psychia-
trist found her to be unfit for duty. Electric Boat referred
her for a psychiatric evaluation, but the evaluation
never took place given the terms the respondent wanted
placed on the conditions of the evaluation. Between
November, 2015, and November 30, 2016, the depart-
ment made efforts for the respondent to undergo a
psychiatric evaluation, to enter psychotherapy, and to
comply with medication management. Its efforts were
unsuccessful. Therapists to whom the respondent was
referred expressed concern about her delusional think-
ing and consumption of alcohol. The court, Hon.
Michael A. Mack, judge trial referee, found that the
respondent does not acknowledge that she has mental
health issues or that she needs help.
   On August 5, 2016, the petitioner filed the neglect
petitions at issue.5 Before the neglect petitions were
adjudicated, however, on December 1, 2016, the peti-
tioner filed ex parte motions for orders of temporary
custody of the children. On that same day, the court,
Driscoll, J., granted the ex parte motions for tempo-
rary custody.6
  A contested hearing on the motions for temporary
custody was held on December 14, 2016. The trial court,
Hon. Francis J. Foley III, judge trial referee, issued a
memorandum of decision on December 16, 2016, in
which it sustained the orders of temporary custody. In
his decision, Judge Foley disagreed with the respon-
dent’s contention that the court was required to find
predictive neglect in order to sustain the orders of tem-
porary custody.7 He also made detailed factual findings
as to the department’s efforts on behalf of the respon-
dent, as well as the findings and recommendations of
therapeutic providers regarding the respondent’s delu-
sional thinking, alcohol consumption, and the risk she
posed to the children. The court found that the respon-
dent was aware that she risked losing custody of the
children. The court found that the children were in
immediate physical danger due to the respondent’s
delusional disorder and abuse of alcohol and concluded
that their removal from the respondent’s care was nec-
essary to ensure their safety. The respondent did not
appeal from the judgments granting the motions for
temporary custody.
   On December 5, 2017, following a contested hearing
on the neglect petitions, Hon. Michael A. Mack, judge
trial referee, found ‘‘by a fair preponderance of the
evidence that the children had been permitted to live
under conditions, circumstances or associations injuri-
ous to their well-being and that they were being denied
proper care and attention, physically, educationally,
emotionally or morally. As noted by Judge Foley . . .
the court is not required to, nor should it, wait until
an actual catastrophe occurs involving the children or
either of them. There is significant evidence that under
the circumstances before the [orders of temporary cus-
tody], it was only a question of time before an act
or actual happening of neglect occurred. Living in the
presence of actual delusional thinking and acting is
itself a condition of negligence and/or neglect. No credi-
ble evidence was offered demonstrating that there has
been a significant improvement in [the respondent’s]
situation.’’8 Moreover, the respondent did not acknowl-
edge that she had mental health issues or that she
needed help.
   Judge Mack also found pursuant to the evidence pre-
sented by the petitioner that ‘‘[o]n May 24, 2016, [the
respondent’s] therapist contacted the Careline to report
that [the respondent] was experiencing psychotic
thoughts. The therapist felt that [the respondent] having
episodic psychotic delusional thinking might be a prob-
lem for the children, as she was the only caregiver for
the children, and her warped thinking could create a
situation that may be dangerous for the children.
   ‘‘On May 25, 2016, [the department’s] Regional
Resource [licensed clinical social worker], Lorraine
Fleury, was consulted and completed an assessment of
[the respondent’s] mental health status. She found that
[the respondent] . . . had multiple delusions that are
paranoid and persecutory in nature and that [the
respondent] presents as anxious and hypervigilant.
Additionally . . . Fleury assessed [the respondent] to
be almost completely consumed and distracted by
numerous paranoid and persecutory delusions, which
prevents her from attending to her children’s emotional
and, eventually, their physical needs.’’9 (Internal quota-
tion marks omitted.)
  The court found by a fair preponderance of the evi-
dence that the children have been permitted to live
under conditions, circumstances or associations injuri-
ous to their well-being and that they were being denied
proper care and attention, physically, educationally,
emotionally or morally. In other words, it found that
the children had been neglected prior to the entry of
the ex parte orders of temporary custody in favor of
the petitioner.
   ‘‘Appellate review of a trial court’s findings of fact is
governed by the clearly erroneous standard of review.
The trial court’s findings are binding upon this court
unless they are clearly erroneous in light of the evidence
and the pleadings in the record as a whole. . . . We
cannot retry the facts or pass on the credibility of the
witnesses. . . . A finding of fact is clearly erroneous
when there is no evidence in the record to support it
. . . or when although there is evidence to support it,
the reviewing court on the entire evidence is left with
the definite and firm conviction that a mistake has been
committed.’’ (Internal quotation marks omitted.) In re
Michael L., 56 Conn. App. 688, 692–93, 745 A.2d 847
(2000).
   On appeal, the respondent has not demonstrated to
us that any of the court’s findings are clearly erroneous.
She also has not demonstrated that the court abused
its discretion by committing the children to the custody
of the petitioner in the interest of the children’s ‘‘sus-
tained growth, development, well-being, and in the con-
tinuity and stability of [their] environment.’’ (Internal
quotation marks omitted.) In re Diamond J., 121 Conn.
App. 392, 397, 996 A.2d 296, cert. denied, 297 Conn. 927,
998 A.2d 1193 (2010).
   The judgments are affirmed.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** July 6, 2018, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The court also granted the neglect petitions with respect to the respon-
dent father, Aaron H., who resides in the state of Washington. He has taken
no position with respect to the present appeals and asked to be excused
from filing a brief and attending oral argument. In this opinion, we refer to
the respondent mother as the respondent.
   2
     Counsel for the children has adopted the brief filed by the petitioner.
   3
     On appeal, the respondent claims that (1) it is the responsibility of the
department to follow the practices and procedures of state and federal
governments, as well as its own policies, (2) the department’s responsibility
to employ reasonable efforts for the reunification of families is in question,
(3) psychiatric evaluations submitted by the respondent and the petitioner
vary significantly enough to shed doubt on the elevated nature of the findings
of David Mantell, a forensic psychologist, (4) the law references used by
the court, Hon. Francis J. Foley III, judge trial referee, and the court, Hon.
Michael A. Mack, judge trial referee, are not valid as they cannot be applied
to the present case, (5) the respondent’s request to record psychiatric evalua-
tions displays a rational logic to preserve her right to accountability, (6)
the validity of the allegations made in regard to the educational, health, and
general care of the children are invalid, (7) the accusation that the respondent
is delusional due to her belief of potential privacy intrusion is unrealistic,
and (8) due diligence was not exhibited by the legal representatives of the
respondent, either retained or assigned.
   There is no record regarding the respondent’s claim that the representation
of her counsel was deficient. We, therefore, decline to review it. See Practice
Book § 61-10 (a).
   4
     Careline is a department telephone service that mandatory reporters
and others may call to report suspected child abuse or neglect.
   5
     The neglect petitions were filed pursuant to General Statutes §§ 46b-120
(6) (B) and (C). The petitions alleged the following jurisdictional facts: the
respondent is experiencing psychotic thoughts and delusional thinking, her
nurse practitioner states that the respondent does not believe that she is
delusional and is only complying with treatment to get the department to
close the case, the respondent admitted to drinking a ‘‘magnum’’ of wine
at a time, and the respondent has not cooperated with a psychiatric evalua-
tion. The petitions alleged that the children were neglected for reasons other
than being impoverished in that they were being denied care and attention,
physically, educationally, emotionally or morally, or were being permitted
to live under conditions, circumstances or associations injurious to their
well-being.
   The petitions were accompanied by an affidavit in which the respondent’s
social worker, Michael Earley, averred in part that ‘‘the children are in need
of a stable and competent caregiver who can discern between what is real
and what is imagined. It has been reported to the [d]epartment that [the
respondent] is isolating her children from their maternal grandparents with
whom they share the residence . . . which inhibits the full compliance with
the safety plan to ensure the children’s well-being and safety. . . . As of
this writing, [the respondent] has one calendar year of documented noncom-
pliance. As of 11/30/16, the children’s safety net with regard to supervision
will no longer be available, which places them at great risk of harm.’’
   6
     Judge Driscoll granted the ex parte motions for orders of temporary
custody on the ground that the children were in immediate physical danger
from their surroundings and, as a result of said conditions, the children’s
safety was endangered and immediate removal from such surroundings was
necessary to ensure the children’s safety, and that remaining in the home
was contrary to the children’s welfare. The court ordered that temporary
care and custody of the children vest in the petitioner and that reasonable
efforts to prevent or eliminate the need for removal of the children had
been made by the department. The court scheduled a hearing on the tempo-
rary custody motions and ordered the respondent to appear.
   7
     Judge Foley quoted language from this court, noting that ‘‘[o]ur statutes
clearly permit an adjudication of neglect based on a potential for harm or
abuse to occur in the future. General Statutes § 17a-101 (a) provides: The
public policy of this state is . . . [t]o protect children whose health and
welfare may be adversely affected through injury and neglect . . . . By its
terms, § 17a-101 (a) connotes a responsibility on the state’s behalf to act
before the actual occurrence of injury or neglect has taken place.
   ‘‘General Statutes [Rev. to 1999] § 46b-120 (8) provides that a child . . .
may be found neglected who . . . (C) is being permitted to live under
conditions, circumstances or associations injurious to his well being . . . .
The department, pursuant to the statute, need not wait until a child is
actually harmed before intervening to protect that child. General Statutes
§ 46b-129 (b) permits the removal of a child from the home by the department
when there is reasonable cause to believe that (1) the child . . . is in
immediate physical danger from his surroundings and (2) that as a result
of said conditions, the child’s safety is endangered and immediate removal
from such surroundings is necessary to ensure the child’s safety . . . . This
statute clearly contemplates a situation where harm could occur but has not
actually occurred.’’ (Emphasis omitted; internal quotation marks omitted.)
In re Michael D., 58 Conn. App. 119, 123–24, 752 A.2d 1135, cert. denied,
254 Conn. 911, 759 A.2d 505 (2000).
   Judge Foley further noted that the authority to issue an order of temporary
custody is similar to statutes regarding findings of neglect, but not identical.
Practice Book § 33a-6 (a) provides in relevant part: ‘‘If the judicial authority
finds . . . that there is reasonable cause to believe that: (1) the child . . .
is suffering from serious physical illness or serious physical injury or is in
immediate physical danger from his or her surroundings and (2) that as
a result of said conditions, the child’s . . . safety is endangered and imme-
diate removal from such surroundings is necessary to ensure the child’s
. . . safety, the judicial authority shall . . . issue an order [of temporary
custody].’’ (Emphasis added.)
  8
    The court denied the respondent’s motion to vacate the orders of tempo-
rary custody.
  9
    Judge Foley made similar findings in his December 16, 2016 memoran-
dum of decision in which he sustained the orders of temporary custody.